Citation Nr: 0736051	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  06-30 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the claim.

For good cause shown, the veteran's appeal has been advanced 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 and 38 
C.F.R. § 20.900(c).

In March 2007, the Board remanded this claim for additional 
development.  However, for the reasons stated below further 
remand is required in this case for the equitable disposition 
of the veteran's claim.  Accordingly, this appeal will be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.

As an additional matter, the Board observes that in March 
2007 it also denied the veteran's appeal for a rating in 
excess of 50 percent for his service-connected hearing loss.  
Nothing indicates the veteran has appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  However, the veteran has since submitted additional 
medical records regarding his hearing loss, and his 
accredited representative characterized this evidence in a 
November 2007 statement as a possible attempt to reopen the 
previously denied claim.  This matter is referred to the RO 
for appropriate action.


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Here, further remand 
is required in order to comply with these duties.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

In the March 2007 remand, the Board noted that the veteran 
was service-connected for hearing loss, evaluated as 50 
percent disabling; tinnitus, evaluated as 10 percent 
disabling (both of common etiology); and status-post 
contusion, right lower leg, evaluated as 10 percent 
disabling.  As such, his overall combined disability rating 
is 60 percent.  See 38 C.F.R. § 4.16(a), 4.25.  Therefore, it 
appears he meets the schedular standard for consideration of 
a TDIU.

The Board further observed in March 2007 that an August 2005 
VA general medical examiner felt the veteran was unemployable 
to do physical jobs primarily because of his age, his right 
wrist arthritis, and status-post contusion abrasion injury to 
the right lower leg resulting in a painful lower leg  related 
to scar tissue following abscess formation, incision and 
drainage.  Moreover, the examiner noted that the veteran was 
severely compromised in hearing; was wearing the maximum 
hearing aid assistance; was unable to speak on the phone; and 
opined that the veteran was not at least as likely as not 
employable either  physical or sedentary.

The Board found that it was not clear from this opinion 
whether the veteran was incapable of obtaining and/or 
maintaining substantially gainful employment due solely to 
his service-connected disabilities, which was required for 
assignment of a TDIU.  Consequently, the Board remanded the 
case for a new examination to address whether the service-
connected disabilities alone rendered the veteran 
unemployable.

The record reflects that the veteran was accorded a new VA 
medical examination in June 2007 by the same examiner as in 
August 2005, who noted that the claims folder had been 
reviewed.  Following examination of the veteran, the examiner 
opined, in part, that the veteran's degenerative arthritis 
right wrist, shoulder, and cervical spine was at least as 
likely as not secondary to his service-connected injury.  
Moreover, the examiner opined that it was at least as likely 
as not that the veteran's hearing loss and his orthopedic 
problems of the right wrist, right shoulder, and cervical 
spine rendered him unemployable for either physical or 
sedentary work.  The examiner also noted that this opinion 
was exclusive of the veteran's advanced age and considered 
his deafness, then his unemployability in both sedentary and 
physical work is service connected.

In short, the findings of the June 2007 VA examination 
essentially reiterate the findings of the August 2005 
examination regarding unemployability, which the Board has 
already found to be inadequate.  Thus, it does not appear 
that this examination report adequately complies with the 
March 2007 remand directives.  The Court has held that "a 
remand by this Court or the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders.  We hold further that a remand by 
this Court or the Board imposes upon the Secretary of 
Veterans Affairs a concomitant duty to ensure compliance with 
the terms of the remand."  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

However, as already noted, the VA examiner opined that the 
disabilities of the right wrist, shoulder, and cervical spine 
should be service connected.  If these disabilities are 
service connected, then it is clear that the veteran is 
entitled to a TDIU.  Consequently, the issue of whether 
service connection is warranted for these disabilities is 
inextricably intertwined with the current TDIU claim.  
Nevertheless, the record does not reflect that the RO has 
ever adjudicated whether service connection is warranted for 
right shoulder and cervical spine disabilities; service 
connection for residuals of right wrist trauma was denied in 
a September 2002 rating.  The Board does not have the 
authority to adjudicate such claims in the first instance.  
Therefore, this appeal must be remanded for the RO to 
adjudicate whether service connection is warranted for these 
disabilities.

The Board also notes that if service connection is not 
established for these disabilities, then it remains unclear 
whether the veteran is unemployable due solely to the already 
service-connected disabilities.  If such is the case, then 
clarification must be obtained from the VA examiner whether 
the veteran's service-connected hearing loss, tinnitus, and 
status-post contusion of the right lower leg alone render the 
veteran unemployable.

For these reasons, the veteran's appeal is REMANDED for the 
following:

1.  Inasmuch as the issues of entitlement 
to service connection for disabilities of 
the right shoulder and cervical spine and 
whether new and material evidence has 
been submitted to reopen the claim for 
service connection for right wrist 
disability are deemed to be "inextricably 
intertwined" with the issue of 
entitlement to a TDIU, the RO should take 
appropriate adjudicative action, and 
provide the appellant and representative, 
if any, notice of the determination and 
the right to appeal.  If a timely Notice 
of Disagreement is filed, the veteran and 
representative should be furnished with a 
Statement of the Case (SOC) and given 
time to respond thereto.

2.  If and only if service connection is 
not established for the veteran's 
disabilities of the right wrist, shoulder 
and/or cervical spine, then his claims 
folder should be returned to the 
clinician who conducted the August 2005 
and June 2007 VA medical examinations for 
clarification as to whether the veteran 
is unemployable due solely to his 
service-connected disabilities.  

The examiner must express an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the veteran's service-connected 
hearing loss, tinnitus, and status-post 
contusion of the right leg alone render 
him incapable of obtaining and/or 
maintaining substantially gainful 
employment.

If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it must be so stated.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall, supra.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental SOC (SSOC), which 
addresses all of the evidence obtained after the issuance of 
the last SSOC in August 2007, and provided an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

